Citation Nr: 1542328	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint disease of the right knee.

3.  Entitlement to service connection for degenerative joint disease of the left knee.

4.  Entitlement to service connection for spinal stenosis of the cervical spine.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.  He is the recipient of the Purple Heart Medal for wounds received in action on January 16, 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran appeared at a videoconference hearing with the undersigned in April 2015.  A transcript is of record.

The Board has viewed all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, the Board finds that a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.
In light of the Veteran's hearing testimony, an adequate medical opinion has not been obtained that takes into consideration all of the Veteran's in-service injuries (both combat and non-combat related) as well as his lengthy post-service career as a plumber.

Indeed, the Veteran has described several different incidents during service that he believes resulted in arthritis of the back, knees, and cervical spine.

First, the Veteran described the explosion of a phosphorus bomb in which he was thrown and sustained several burn injuries.  As noted in the record, the Veteran is service-connected for several scars based on the phosphorus grenade incident that occurred in May 1971 (See March 1972 rating decision).

Next, the Veteran has described the circumstances under which he was awarded a Purple Heart in 1971.  The Veteran indicated that during a helicopter mission there was a rocket attack (or some sort of incoming round), and he was thrown.  At the April 2015 Board hearing, the Veteran testified that this incident resulted in his current back pain and symptomatology.

[The RO seems to doubt the second incident occurred, and keeps referring to the phosphorus grenade incident, stating it was not a fragmentation grenade, so it is not reasonable to conclude that he was thrown in an explosion.  The phosphorus grenade incident occurred in May 1971, but the Veteran was awarded the Purple Heart for injuries sustained in action in January 1971.  These are, in fact, two separate incidents.]

Third, the Veteran testified as to a helicopter reconnaissance mission in which he jumped from the helicopter from approximately fifteen feet above the ground.  He stated that he landed in a rocky area, and he hurt his knee.  He remained "out there" for three days, despite his knee pain.  In this regard, the Veteran has not asserted that he served as a parachutist but instead indicated that, as an infantryman, some missions required bailing out of airborne helicopters.  

Fourth, the Veteran has described an incident in which he fell off an armored personnel carrier vehicle, hitting his chin and being temporarily unconscious.  He testified that he was unconscious for "several minutes," and when he regained consciousness, he had tooth chips in his mouth.  He stated that the next day his neck was sore and for the next few days, his jaw was swollen.  He then had a tooth removed by a dentist.  

Finally, in terms of the Veteran's left knee arthritis, he testified that he did not sustain a specific injury to the left knee, but that his arthritis was the result of "wear and tear" due to serving as an infantryman.  Indeed, the Veteran's Military Occupation Specialty on his DD-214 is identified as infantryman.  

However, the November 2012 VA examinations and etiology opinion related to the Veteran's back, knees, and neck focus solely on the in-service phosphorous bomb explosion.  The examiner indicated that the Veteran's degenerative arthritis of the back and knees is less likely than not due to or the result of the Veteran's service-connected scars.  The examiner further stated that the Veteran's low back and knee conditions were the result of his career as a plumber, referring to the Veteran's statements of bending and using his knees as part of his occupation.  The examiner also stated that the Veteran's low back and knee conditions did not exist prior to phosphorous burns and that his neck pain was due to a fall against an APC.  Finally, the examiner stated that the Veteran's conditions had not been aggravated "by anything except his aging."

An addendum opinion was requested in March 2013, and the examiner clarified that the Veteran's neck condition was "claimed to be from a separate fall" where he struck his chin on an APC, causing hyperextension of the neck that led to his current condition.     

The record also contains a September 2012 letter from "Dr. L.E."  The letter summarizes the Veteran's in-service injuries, including "several instances of trauma which undoubtedly contributed to [the Veteran's] current degenerative arthritis."  The letter discussed when the Veteran experienced phosphorus burns, jumped several feet from an airborne helicopter, hit his chin on a vehicle after falling during a monsoon, and being thrown from a helicopter after a rocket attack.  Notably, the letter indicated that the Veteran's work as a plumber required an ability to crawl into small spaces and climb ladders, but Dr. L.E. did not address the effect, if any, such a profession had on the development of the Veteran's arthritis, as was discussed in the November 2012 VA opinion.

Also, Social Security Administration (SSA) records show the Veteran filed for disability benefits based on back, knee and neck arthritis, as well as difficulty with prolonged standing or working with his hands.  The Veteran indicated that he could no longer work as a plumber due to these conditions.   

Therefore, while the VA opinion of record does not seem to consider all of the Veteran's in-service injuries, including some injuries sustained during combat, it does acknowledge the Veteran's physically demanding post-service occupation as a plumber.  Conversely, while Dr. L.E. discusses more of the Veteran's in-service injuries, it does not adequately address the VA opinion's assertion that the Veteran's work as a plumber caused his current arthritis.  Indeed, SSA findings relate to the Veteran's employability as a plumber.  Moreover, there is no indication that Dr. L.E. reviewed the Veteran's claims file, including service treatment records, and the opinion does not differentiate between what specific in-service injuries caused which specific disabilities.  In other words, Dr. L.E. seems to group all of the Veteran's in-service experiences together to produce arthritis in the back, knees, and neck, with no distinction among the etiology of the three different disabilities. 

Therefore, a new VA opinion is necessary to adequately address whether any of the Veteran's disabilities are related to active duty service, to include both combat and non-combat related injuries.

In this regard, the Board notes that if an injury or disease was alleged to have occurred or been aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, while the statute provides a presumption that a particular injury occurred in service, it is still necessary for the veteran to demonstrate the presence of a current disability and to establish a nexus between the in-service event and the disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Given that the Veteran has asserted both combat and non-combat related injuries, the Board also finds that obtaining a copy of the Veteran's personnel records would be relevant to adjudicating the issues on appeal.   

Lastly, the issue of entitlement to TDIU is inexplicably intertwined with the other issues pending on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Indeed, throughout the appeal, and in filing for disability benefits through SSA, the Veteran has indicated that he could no longer work as a plumber due to his back, neck, and knee symptoms.  He has referenced difficulty crawling, bending, and climbing ladders.  Therefore, this issue cannot be adjudicated at this time.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and associate them with the claims file.  Any negative response must be fully documented in the claims file.

2.  Request that the November 2012 examiner (or suitable substitute) review the claims file and offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back, knee and/or neck disabilities began during or are otherwise linked to active service.  

The examiner is advised to accept the following assertions as true in formulating his or her opinion:
* The Veteran's account of physical trauma from being thrown during a rocket attack/incoming rounds, which he asserts resulted in back pain at that time.
* The Veteran's account of a rough landing when bailing out of a helicopter while serving as an infantryman, which he asserts resulted in knee pain at that time.
* The Veteran's account of "wear and tear" on his knees and body in general while serving as an infantryman.
* The Veteran's account of hitting his chin on an armored personnel carrier vehicle and being knocked unconscious, which he asserts resulted in neck pain at that time. 

Also, to the extent possible, the examiner is asked to address what role, if any, the Veteran's post-service occupation as a plumber contributed to any of the Veteran's disabilities (e.g. low back, knees, or neck).

The claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  Then, readjudicate the Veteran's claims.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




